Atkinson, J.
A general demurrer to an indictment was overruled, and the defendant excepted. After the ease was brought to the Supreme Court an order was granted, upon motion of the solicitor-general for the State, quashing the indictment. The case having been disposed of favorably to the defendant in the trial court, a decision by this court would be useless, and the writ of error is dismissed. Atlanta & West Point R. Co. v. Golightly, 148 Ga. 582 (97 S. E. 516), and cit.

Writ of error dismissed.


All the Justices concur.